IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 15, 2007
                                 No. 06-41595
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANTHONY JOHNSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 1:06-CR-4-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Anthony Johnson appeals his jury-trial convictions for making a false
statement to the federal government and making a false claim to the federal
government. Johnson argues that the evidence was insufficient to support his
convictions because the Government failed to present evidence showing that he
made a willfully false statement, that he made a willfully false claim, or that the
matter was within the jurisdiction of one of the branches of the United States
government.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41595

      Because Johnson unsuccessfully moved for a judgment of acquittal at the
close of the Government's case and at the close of the evidence the standard of
review in assessing his sufficiency challenge is “whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979). We determine only whether the
jury made a rational decision, not whether the jury's verdict was correct on the
issue of guilt or innocence. United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.
1995).
      Viewing the evidence in the light most favorable to the Government, the
evidence was sufficient to prove that Johnson made false statements and a false
claim by asserting that his residence had been damaged and that he had
suffered certain hardships due to Hurricane Rita in his claim for Federal
Emergency Management Agency (FEMA) disaster assistance and subsequent
appeal. Testimony regarding the criteria for the granting of FEMA disaster
assistance was sufficient to show the materiality of the false statements. See
United States v. Swaim, 757 F.2d 1530, 1534 (5th Cir. 1985). The jury could
reasonably infer from the testimony presented at trial that Johnson knew that
his statements and claim were false, satisfying the specific intent requirement.
See United States v. Lichenstein, 610 F.2d 1272, 1277-78 (5th Cir. 1980); United
States v. Okoronkwo, 46 F.3d 426, 430-31 (5th Cir. 1995). Testimony that FEMA
was an entity within the Department of Homeland Security was sufficient
evidence that Johnson’s false statements were made within the jurisdiction of
a government agency and that his false claim was made to the federal
government. See United States v. Leal, 30 F.3d 577, 584 (5th Cir. 1994). The
evidence was sufficient to support Johnson’s convictions. See id.; Okoronkwo, 46
F.3d at 430-31.
      AFFIRMED.



                                        2